Citation Nr: 1750225	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel







INTRODUCTION

The Veteran had active duty military service in the U.S. Army from October 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction resides with the RO in Montgomery, Alabama.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In June 2016, the Board remanded this matter for further development.  In pertinent part, the Board directed that the Veteran be afforded a new VA examination to determine if his back disability is related to military service.

In a September 2016 medical opinion, the examiner diagnosed the Veteran's back disability as degenerative arthritis of the spine and opined that the disability is less likely than not the result of his military service.  However, the examiner did not address the question of whether any of the previously diagnosed back disabilities of record are related to military service, or, in the alternative, why the diagnoses are no longer applicable.   Furthermore, the examiner's opinion references an enlistment physical examination for a different Veteran who served in the Coast Guard more than a decade after the Veteran was discharged from the Army, suggesting, perhaps, that the Veteran's medical records were not reviewed with due care.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268,  270-71 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

As the June 2016 remand order was not complied with, and in accordance with Stegall, remand is warranted.  The Board finds that the claim must be remanded to provide an addendum medical opinion which addresses the questions set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with proper authorization, the Veteran's post-September 19, 2016 VA and private treatment records not already associated with the claims file, and associate the treatment records with the file.

2.  Return this case to the VA examiner who conducted the September 2016 examination for an addendum opinion.  If the requested examiner is not available, obtain an addendum opinion from another examiner with appropriate expertise.  An examination and any diagnostic testing should be accomplished if the examiner deems it necessary.

The examiner should review the claims file, including the June 2016 Board remand and the Veteran's July 1974 entrance physical examination report, taking care to avoid reviewing any records not pertinent to the Veteran, and issue an addendum medical opinion to include answers to the following questions:

(a) Clarify all back disabilities diagnosed since the date of claim, specifically including the Veteran's September 2016 diagnosis of degenerative arthritis of the thoracolumbar spine, mild retrolisthesis of the lumbar spine, mild dextroscoliosis of the lumbar spine, low back strain, and paraspinous muscle muscular spasms.  

*If any previously diagnosed back disability is no longer present, the examiner is requested to explain why.

(b) For EACH identified back disorder diagnosed since the date of claim, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) related to or had its onset during the Veteran's active duty service from October 1974 to October 1977.  

In doing so, specifically consider and address (i) the in-service complaints of back pain noted in November 1976, February 1977, and March 1977; and (ii) the Veteran's competent lay claims regarding observable adverse back symptomatology.  

If the examiner concludes that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After undertaking any other appropriate development, readjudicate the issue of service connection for the Veteran's back disability(s).  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




